Honorable Wilson E. Speir                      Opinion No. H-1853
Texas Department of Public Safety
5805 N. Lamar Boulevard                        Re: Automatic suspension
Box 4087                                       of driver's license.
Austin, Texas 78773

Dear Col. Speir:

     You have asked about the constitutionality of the "auto-
matic" suspension of drivers' licenses required by section 24
of article 6687b, V.T.C.S.

     That section of the statute provides, inter e,    that
"[tlhe license of any person shall be automatically suspended
upon final conviction" of driving a motor vehicle while under the
influence of intoxicating liquor or narcotic drugs. Whenever
any person is convicted of such an offense, the court in which
such conviction is had must require the surrender to it of all
licenses held by the person convicted; the court clerk is there-
upon to forward them to the Department of Public Safety together
with a record of the conviction.  If the convicting court orders
it, the Department will then issue a "restricted" license to
the offender if he is not imprisoned, Attorney General Opinion
H-794 (1976), but the original license remains suspended. V.T.C.S.
art. 6687b, S 25.

     The Department of Public Safety has taken the position
that once the conviction becomes final, the suspension of the
license is automatic and no further action need be taken by the
court or by the Department to make the suspension effective.
It has been recently suggested, however, that the 'automatic"
feature of the statute denies due process of law to license-
holding offenders by failing to accord them a hearing on the
matter and by failing to accord them notification of the sus-
pension. You ask:
         Does an in-state final conviction of driving
         while intoxicated make "automatic" the sus-
         pension of the individual's drivers license?




                                 P. 4329
                    An   Eaual    Omrxtunitv   E~D~OWT
Honorable Wilson E. Speir      - Page 2   (H-1053)



     We answer in the affirmative.    See Dixon v. Love, 52
                                      -
L.Ed.2d 172 (1977).

     In 1951 the Supreme Court of Texas refused writ of error
in the case of Tatum v. Texas Dep~artment oft Public Safety, 241
S.W.2d 167 (Tex. Civ. App. -- Austin 1951, writ ref'd). The
opinion of the Austin Court of Civil Appeals in that case re-
jected "due process" attacks upon the automatic suspension
provisions of sections 24 and 25 of article 668713, V.T.C.S.,
saying, "appellant was afforded an opportunity to be heard
on the charges against him and from which the suspension of
his driver's license stemmed."  241 S.W.Zd at 171. See
Taylor v. State, 209 S.W.2d 191 (Tex. Crim. App. 194n     The
suspension of a license following such an in-state criminal
trial is an automatic incident of the failure of the license
holder to prevail at the trial of the criminal charges lodged
against him.

     If he finally fails, i.e., if the in-state conviction be-
comes final, the suspension is automatic, whether a report of
the conviction is sent to the Department of Public Safety or not,
whether or not the judgment of conviction specifically provides
for the suspension, and whether or not the defendant actually
surrenders his license to the court. No action by the court,
the jury, or the Department of Public Safety is necessary
to bring the suspension into effect. Marley v. State, 394
S.W.2d 516 (Tex. Crim. ADD. 1965): Standifer v. Texas Dept. of
                                          PP.
Public Safety, 463 S.W.2h-38 (Tex; Civ. A--   -- Houston [14th
Dist.] 1971, no writ): Texas. Dept. of Public Safety v. Preble,
398 S.W.2d 785 (Tex. Civ. App. -- Houston 1966, no writ):
                                        380 S.W.2d 783 (Tex. Civ.
                                                                ,
301 S.W.2d 276 (Tex. Civ. APP. -- Eastland 1957, writ dism'd).
Note, however, that section-24 of article 6687b; V.T.C.S., is
not applicable to out-of-state convictions.   Hurley v. Texas
Dept. of Public Safety, 505 S.W.Zd 700 (Tex. Civ. App. -- Eastland
1974, no writ); Smith v. Speir, 504 S.W.2d 936 (Tex. Civ. App. --
Ft. Worth 1974, nom]-

                         SUMMARY

          An in-state final conviction of driving
          while intoxicated automatically suspends
          the convict's driving license without the
          necessity of further official action.




                            P. 4330
Honorable Wilson E. Speir   - Page 3   (H-1053)




APPROVED:




jst




                            p. 4331